DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


    PNG
    media_image1.png
    431
    573
    media_image1.png
    Greyscale

Note that Youn discloses an inorganic insulating layer (combination of 102/103/104 par [0045] - the buffer film 102 may be formed of SiN.sub.x or SiO.sub.y and par [0078] - the inorganic insulating 
;wherein the insulating material layer 105 fills the first opening or the first groove, and the insulating material layer contacts to a portion of a top surface of the inorganic insulating layer (see left and right side of fig. 5). 
Hwang, a new prior art, par [0100] of Hwang discloses that passivation layer may be an organic layer, an inorganic layer or a multilayer composed of these layers. The inorganic layer may be an insulating layer such as a silicon oxide (SiO.sub.2) layer, a silicon nitride (SiNx) layer, or a silicon oxynitride (SiO.sub.xN.sub.y) layer. Also, the inorganic layer may be a LiF layer. The organic layer may be a layer containing NPB(N,N'-Bis(naphthalen-1-yl)-N,N'-bis(phenyl)benzidine), TNATA, TCTA, TDAPB, TDATA, Alq.sub.3, BAlq or CBP.
In view of such teaching, it would have been obvious to form a display apparatus of Youn comprising wherein insulating material layer is an organic material layer such as taught by Hwang because organic and in organic passivation are interchangeable to take advantage of processing methodology of organic passivation material layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-6, 9-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over YOUN et al. 20140353670 (Youn) in view of Hwang et al. 20140322842.

    PNG
    media_image2.png
    308
    458
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    509
    524
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    522
    649
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    513
    1036
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    553
    689
    media_image6.png
    Greyscale


Regarding claim 1, figs. 3-6 of Youn discloses a display apparatus comprising: 
a substrate 101 having a bent region BA located between a first region AA and a second region PDA and bent in the bent region BA about a bending axis (see fig. 3 – into the page axis); 
an inorganic insulating layer (combination of 102/103/104 par [0045] - the buffer film 102 may be formed of SiN.sub.x or SiO.sub.y and par [0078] - the inorganic insulating material selected as a material for the buffer film 102, the gate insulation film 103 and the interlayer insulation film 104) located on the substrate and comprising a first opening or a first groove (fig. 5 – BH1 – par [0066]) corresponding to the bent region BA (fig. 5); 
an insulating material layer 105 located on the substrate to correspond to the bent region BA and comprising a second opening or a second groove (see fig. 5 – as labeled by examiner above) that is formed in a thickness direction of the substrate and extends in an extending direction (across the page of fig. 5) that intersects the bending axis in a plan view (see fig. 4 showing line II-II across the page direction which intersect the bending axis of up and down the page); and 
a first conductive layer (combination of layer of PD/part of LK below PD – each forms a layer above that below it) located on the insulating material layer 105 (PD on top and part of LK on bottom of) 105, 
wherein the insulating material layer 105 is disposed between the first conductive layer and the substrate (see fig. 5 showing PD on top of 105 and 105 on top of 101 and portion of 105 in the second groove in between as claimed), 
wherein the first conductive layer extends parallel to the second opening or the second groove BH1 (see fig. 5 showing both extending across the page) as being spaced apart from the second opening or the second groove in the plan view (see fig. 4), and 

Youn does not disclose that the insulating material layer is organic material layer. 
However, par [0100] of Hwang discloses that passivation layer may be an organic layer, an inorganic layer or a multilayer composed of these layers. The inorganic layer may be an insulating layer such as a silicon oxide (SiO.sub.2) layer, a silicon nitride (SiNx) layer, or a silicon oxynitride (SiO.sub.xN.sub.y) layer. Also, the inorganic layer may be a LiF layer. The organic layer may be a layer containing NPB(N,N'-Bis(naphthalen-1-yl)-N,N'-bis(phenyl)benzidine), TNATA, TCTA, TDAPB, TDATA, Alq.sub.3, BAlq or CBP.
In view of such teaching, it would have been obvious to form a display apparatus of Youn comprising wherein insulating material layer is an organic material layer such as taught by Hwang because organic and in organic passivation are interchangeable to take advantage of processing methodology of organic passivation material layer.

Regarding claim 3, figs. 4-5 of Youn discloses wherein the first opening or the first groove overlaps the bent region BA.

Regard claim 4, fig. 4 of Youn discloses wherein an area of the first opening or the first groove (top opening BH1) is greater than an area of the bent region (bottom area of BH1 which an area of the bent region).

Regarding claim 5, fig. 5 of Youn discloses further comprising a second conductive layer LK electrically connected to the first conductive layer and located in the first region or the second region, 

Regarding claim 6, fig. 5 of Youn (as labeled by examiner above) discloses wherein an elongation of the first conductive layer PD/LK is greater than an elongation of the second conductive layer LK (in the direction of up and down the page).

    PNG
    media_image6.png
    553
    689
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    495
    494
    media_image7.png
    Greyscale


 Regarding claim 9, fig. 6 of Youn discloses further comprising an additional conductive layer (see figs. 4 and 6 showing two conductive layers and are parallel and spaced apart) located in the second opening or the second groove and spaced apart from the first conductive layer PD.

Regarding claim 10, fig. 5 of Youn discloses wherein the additional conductive layer comprises a same material (PD/ LK) as a material included in the first conductive layer (PD/LK).



Regarding claim 12, fig. 5 of Youn discloses wherein the first conductive layer has a structure comprising multi-layers (PD?LK), and the additional conductive layer comprises a same material as a material included in a lowermost layer of the multi-layers of the first conductive layer (LK material).

Regarding claim 14, fig. 5 of Youn (as labeled by examiner above) discloses wherein the second opening or the second groove does not overlap the first conductive layer (PD/LK).


    PNG
    media_image8.png
    411
    594
    media_image8.png
    Greyscale



Regarding claim 17, fig. 5 of Youn disclose wherein the planarization layer 105 (see top surface of 105) extends from the first region AA through the bent region BA to the second region PDA.

Regarding claim 18, fig. 5 of Youn discloses further comprising a bending protection layer 106 (see 106 in BA which provides structure support) located on (the bottom of) the planarization layer.



    PNG
    media_image9.png
    571
    1063
    media_image9.png
    Greyscale

Regarding claims 1 and 15, figs. 3-6 of Youn discloses a display apparatus comprising: 
a substrate 101 having a bent region BA located between a first region AA and a second region PDA and bent in the bent region BA about a bending axis (see fig. 3 – into the page axis); 

an insulating material layer 105 located on the substrate to correspond to the bent region BA and comprising a second opening or a second groove (see fig. 5 – as labeled by examiner above) that is formed in a thickness direction of the substrate and extends in an extending direction (across the page of fig. 5) that intersects the bending axis in a plan view (see fig. 4 showing line II-II across the page direction which intersect the bending axis of up and down the page); and 
a first conductive layer (as labeled by examiner above showing two, one opposite sides second opening or second groove) located on the insulating material layer 105 (PD on top and part of LK on bottom of) 105, 
wherein a plurality of the first conductive layers (layer of LK on left of BH1 on top of 104 and layer of PD/part of LK below PD – each forms a layer and therefore are 2 layers) are provided, and the second opening or the second groove is interposed between the plurality of first conductive layers;
wherein the insulating material layer 105 is disposed between the first conductive layer and the substrate (see fig. 5 showing PD on top of 105 and 105 on top of 101 and portion of 105 in the second groove in between as claimed), 
wherein the first conductive layer extends parallel to the second opening or the second groove BH1 (see fig. 5 showing both extending across the page) as being spaced apart from the second opening or the second groove in the plan view (see fig. 4), and 

Youn does not disclose that the insulating material layer is organic material layer. 
However, par [0100] of Hwang discloses that passivation layer may be an organic layer, an inorganic layer or a multilayer composed of these layers. The inorganic layer may be an insulating layer such as a silicon oxide (SiO.sub.2) layer, a silicon nitride (SiNx) layer, or a silicon oxynitride (SiO.sub.xN.sub.y) layer. Also, the inorganic layer may be a LiF layer. The organic layer may be a layer containing NPB(N,N'-Bis(naphthalen-1-yl)-N,N'-bis(phenyl)benzidine), TNATA, TCTA, TDAPB, TDATA, Alq.sub.3, BAlq or CBP.
In view of such teaching, it would have been obvious to form a display apparatus of Youn comprising wherein insulating material layer is an organic material layer such as taught by Hwang because organic and in organic passivation are interchangeable to take advantage of processing methodology of organic passivation material layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829